—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated December 1, 1992, which granted the defendants’ motion to set aside the jury verdict of $245,800 as excessive and granted a new trial as to damages unless the plaintiff agreed to a reduction of the verdict from $245,800 to $175,800.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, the verdict is reinstated, and the matter is remitted to the Supreme Court, Kings County, for entry of an appropriate judgment.
Upon our review of the evidence, we find that the jury verdict did not deviate "materially from what would be reasonable compensation” (CPLR 5501 [c]). The jury awarded the plaintiff $80,000 for past pain and suffering and $165,000 for future pain and suffering. The parties stipulated to the sum of $800 for property damage. Based on the testimony of the plaintiff and her treating physician, the jury’s finding was supported by the evidence and should not have been disturbed. Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.